Citation Nr: 0404056	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  99-18 347A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain with degenerative disc disease, currently rated as 40 
percent disabling.  

2.  Entitlement to service connection for right leg 
radiculitis and radiculopathy.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The veteran had active service from January 1984 to September 
1993.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  

By rating decision dated in June 1999, the agency of original 
jurisdiction (AOJ) denied an increased evaluation for low 
back pain secondary to lumbosacral strain, which was rated as 
10 percent disabling.  The veteran filed a notice of 
disagreement.  In a July 1999 rating decision, service 
connection for degenerative disc disease at L4-5, L3-4, and 
L5-S1 was granted.  By rating decision dated in March 2002, 
the AOJ recharacterized the back disorder as lumbosacral 
strain with degenerative disc disease.  A 40 percent 
evaluation was assigned.  A temporary total rating was 
granted from September 22, 1998 under the provisions of 38 
C.F.R. § 4.30.  A 40 percent evaluation was assigned from 
November 1, 1998.  The Board notes that since the increase to 
40 percent did not constitute a full grant of the benefit 
sought, the increased rating issue remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The Board notes that the appeal of issues related to the 
evaluation of lumbosacral strain with degenerative disc 
disease are remanded to the AOJ via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


FINDING OF FACT

Radiculitis and radiculopathy of the right leg are a result 
of the veteran's service-connected lumbosacral strain with 
degenerative disc disease.  




CONCLUSION OF LAW

Right leg radiculitis and radiculopathy are proximately due 
to the veteran's service-connected lumbosacral strain with 
degenerative disc disease.  38 C.F.R. § 3.310(a) (2003) 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records reflect complaints of low back pain 
in June 1983 and in 1993.  A June 1993 record of treatment 
notes a complaint of pain in the right side of the lumbar 
area, and tightness to the right leg, with numbness and 
tingling or weakness.  

On VA examination of the back in May 1994, no history of 
radiation of pain to the lower extremities was noted.  The 
examination report notes no history of tingling, numbness or 
weakness in the lower extremities.  

By rating decision dated in October 1994, the AOJ granted 
service connection for low back pain, secondary to 
lumbosacral strain  

A private record of treatment, dated in June 1997, shows an 
assessment of lumbosacral strain, probably radicular type 
pain with chronic lumbosacral irritation, possibly herniated 
disc with referred pain.  The relevant diagnosis in September 
1998 was right greater than left lower extremity pain.  

Private records of treatment received in 1998 reflect 
complaints of radiculopathy.  An  October 1994 treatment 
record reflects an assessment of lumbosacral dysfunction with 
radiculopathy.  

On VA examination in September 2001, the examiner stated that 
the C-file had been reviewed.  The veteran complained of 
lumbar spine pain with associated radiation of pain into the 
hips and down into the toes.  He reported a history of 
increased low back pain in 1996, at which time he noticed 
that the left leg began to drag, and became numb.  The 
examiner opined that the veteran's degenerative disc disease 
and radiculitis and radiculopathy of the right leg were 
directly related to the service-related lumbar strain.  The 
examiner added that the lumbar strain was the inciting 
incident and the beginning of the difficulty that led to the 
degenerative disc disease.  

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1131 (West 2002).  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

Service connection may be granted on a secondary basis if a 
claimed disability is found to be proximately due to or is 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310 (2003); Harder v. Brown, 5 Vet. App. 183, 187 
(1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (codified as amended at 38 C.F.R. § 3.159 (2001) 
(hereafter "VCAA").  The new law includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The Board 
notes that in this case, any defect in the VA's duty to 
notify and assist the veteran is rendered moot, as the claim 
is herein granted.  

Analysis

The veteran claims that he has radiculitis and radiculopathy 
due to his service-connected lumbar strain with degenerative 
disc disease.  We agree.  

In this case, the competent evidence establishes that 
radiculopathy and radiculitis of the right leg are related to 
the service-connected lumbar strain with degenerative disc 
disease.  Service medical records reflect complaints of right 
leg tightness, numbness, and tingling in association with low 
back pain during service in 1993.  Treatment records dated in 
1994, 1997, and 1998 include diagnoses of right leg radicular 
pain in association with lumbosacral dysfunction and 
herniated disc.  The September 2001 VA examiner specifically 
stated that radiculitis and radiculopathy of the right leg 
were a direct result of service-connected lumbar strain with 
degenerative disc disease.  Accordingly, secondary service 
connection for right leg radiculopathy and radiculitis is 
warranted.  


ORDER

Service connection for right leg radiculopathy and 
radiculitis is granted.  


REMAND

Effective September 23, 2002, and September 26, 2003, there 
were changes in the regulation pertaining to disability 
evaluations of the spine.  The veteran has been advised of 
the changes effective in 2002 but not of the new rating 
criteria effective in 2003.  

The Board notes that an October 1994 private treatment record 
indicates that the veteran may have been in receipt of 
Workmen's Compensation in association with a work-related 
back injury.  These records, if any, have not been associated 
with the claims file.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the RO for the following development:

1.  The RO should obtain all Workmen's 
Compensation records pertinent to the 
veteran's claims, to include any 
decisions and the medical records upon 
which those decisions were based.  

2.  The issues on appeal should be 
readjudicated with consideration given 
to rating the low back disability under 
all applicable rating codes, as amended.  
If the benefit sought on appeal remains 
denied, a supplemental statement of the 
case should be issued.  The veteran 
should be advised of the new criteria 
pertaining to his back disability.  

3.  If the veteran has, or is able to 
obtain, evidence relevant to the claims 
on appeal, that evidence must be 
submitted by him.

If upon completion of the above action the claims remain 
denied, the case should be returned to the Board for further 
appellate review.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the AOJ.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
AOJ.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



